Appeal from a decision and award of the Workmen’s Compensation Board. Decedent was a construction laborer. He died August 5, 1955 at St. Vincent’s Hospital of a myocardial infarction. Earlier that day he twice climbed 13 flights of stairs on the construction job carrying some tools to the site of his work. He was not *742able to use the elevator which had been provided. It was a very hot day with the temperature exceeding 92 degrees. A fellow worker observed that as decedent climbed he was “ gasping ” and “ white ”. His brother who observed him after these efforts noted he was “ sick ”. He went home and rested and later that evening went to the hospital and was treated for his heart condition. The hospital history shows that before he went to the hospital he had 12 drinks of gin but that he had then vomitted twice. There is clearly expressed medical opinion that the stair climbing in the heat in the light of the condition of decedent observed by his fellow worker was a sufficient medical cause to have induced the coronary thrombosis and that the time of culmination and death was consistent with such inducement. This medical opinion was that the ingestion of alcohol suggested by the hospital history would not have had an important effect on the ultimate condition and the physician speculated that decedent may have taken the gin to relieve pain before he went to the hospital. On the record as a whole the board was not required to find that the ingestion of alcohol had any significant effect on the progress of the heart condition. The fact decedent stated in the hospital history that he vomitted while taking the alcohol may suggest either the progress of the disease or minimize the effect, if any, of the alcohol. In any event evaluation of this aspect lies fairly within the areas of fact-finding. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.